 

 

This Termination Agreement and Mutual Release (this “Agreement”), dated as of
December 24, 2010 is entered into by and by and among STANDARD GOLD CORP., a
Nevada corporation (“Standard Gold”), PHYTOMEDICAL TECHNOLOGIES, INC., a Nevada
corporation (the “Company”), the persons listed on Exhibit A annexed hereto,
representing the holders of all of the issued and outstanding securities of
Standard Gold (the “Standard Gold Stockholders”) and Sierchio & Company, LLP as
the escrow agent (the “Escrow Agent”). The Company, Standard Gold and the
Standard Gold Stockholders are sometimes herein collectively referred to as the
“Parties” and individually as a “Party”).

 

Whereas, the Parties entered into a Share Exchange Agreement dated October 22,
2010 (the “SEA”) pursuant to which the Company, subject to the satisfaction of
certain conditions, was to acquire all of the issued and outstanding shares of
Standard Gold in exchange for 607,539,940 shares of its common stock (the “SGC
Acquisition”); and

            Whereas, the Company and Standard Gold entered into a Bridge Loan
Agreement dated August 25, 2010 pursuant to which the Company loaned Standard
Gold $30,000 (the “Loan”); and

 

            Whereas, the Loan is evidenced by a promissory note dated August 25,
2010, which was issued and delivered by Standard Gold to the Company (the
“Promissory Note”); and

 

Whereas, the Parties now wish to terminate the SEA and the other Transaction
Documents (as defined below) and enter into a mutual release of all claims
arising out of or otherwise related thereto, on the terms and subject to the
conditions of this Agreement;

 

Now, Therefore, in consideration of the foregoing premises, the representations,
warranties and covenants set forth below, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereby agree as follows:

 

1.      Certain Definitions.

 

(a)    As used herein, the following terms shall mean:

    

“Affiliate” means with respect to any Person, any other Persons directly or
indirectly controlling, controlled by or under common control with, such Person
as of the date on which, or at any time during the period for which, the
determination of affiliation is being made.

 

“Company Released Parties” means the Company and each of its Affiliates and
their present and former directors, officers, managers, control persons,
stockholders, beneficiaries, members, employees, representatives and agents (as
applicable), and any successors and assigns thereof.

 

“Standard Gold Released Parties” means Standard Gold and each of its Affiliates
and their present and former directors, officers, managers, control persons, the
Standard Gold Stockholders, beneficiaries, members, employees, representatives
and agents (as applicable), and any successors and assigns thereof.

 

1

 

--------------------------------------------------------------------------------

 

 

 

“Person” means an individual, a corporation, a limited liability company, a
partnership, an association, trust or any other entity or organization.

 

“Transaction Documents” means the SEA and any agreement, instrument or other
document executed and delivered by the Company or any of its Affiliates, on the
one hand, and Standard Gold or any of its Affiliates, on the other hand, in
connection with, arising out of or otherwise relating to the SEA, other than
this Agreement, the Bridge Loan Agreement and the Promissory Note.

 

(b)        All other capitalized terms used herein and not otherwise defined
shall have the meaning ascribed thereto in the SEA.

 

            2.         Termination. Effective as of the date hereof, the Parties
agree that the SEA and each of the other Transaction Documents are hereby
terminated, null and void  ab initio and shall be of no further force and effect
whatsoever, except and unless as otherwise set forth herein, and no Party under
the SEA or any other Transaction Document shall have any continuing rights,
obligations or liability in connection therewith or be entitled to any further
benefits thereunder; provided, however, that nothing contained in this Agreement
shall constitute a waiver, release or termination of any rights to enforce the
terms of this Agreement.

 

            3.         Payment of the Promissory Note. On or prior to its
delivery of this Agreement, Standard Gold shall have delivered to the Escrow
Agent an amount equal to the outstanding principal balance of the Promissory
Note plus accrued and unpaid interest thereon through the date hereof
(collectively, the “Escrowed Funds”) to be applied in payment of the Promissory
Note in accordance with the provisions of Section 4 hereof.

 

            4.         The Escrow and Repayment of the Promissory Note.      

 

           (a)         Intention to Create Escrow over Escrowed Funds.  The
Company intends that the Escrowed Funds shall be held in escrow by the Escrow
Agent pursuant to this Agreement and released in accordance herewith.  

 

           (b)         Escrow Agent to Deliver Escrowed Funds.  The Escrow Agent
shall hold and release the Escrowed Funds only in accordance with the terms and
conditions of this Agreement.

 

           (c)         No Duty to Enforce Collection.  The Escrow Agent shall
have no duty or responsibility to enforce the collection or demand payment of
any funds deposited into the escrow account.

 

           (d)           Release of Escrowed Funds.  

 

            (1)        The execution and delivery of this Agreement by Standard
Gold and the Company to the Escrow Agent shall constitute the irrevocable
instruction to the Escrow Agent by each of Standard Gold and the Company to the
Escrow Agent to release and deliver

2

 

--------------------------------------------------------------------------------

 

 

promptly the Escrowed Funds to the Company.  If the Escrow Agent does not
receive such executed copy of this Agreement by December 31, 2010 it shall
promptly release and deliver the Escrowed Funds to Standard Gold.

 

            (2)        Notwithstanding any provision contained herein, upon
receipt by the Escrow Agent of a final and non-appealable judgment, order,
decree or award of a court of competent jurisdiction (a “Court Order”), the
Escrow Agent shall deliver the Escrowed Funds in accordance with the Court
Order.  Any Court Order shall be accompanied by an opinion of counsel for the
party presenting the Court Order to the Escrow Agent (which opinion shall be
reasonably satisfactory to the Escrow Agent) to the effect that the court
issuing the Court Order has competent jurisdiction and that the Court Order is
final and non-appealable.

 

            (3)        Standard Gold and the Company acknowledge that the only
terms and conditions upon which the Escrowed Funds are to be released are set
forth in this Section 4(d).  Any dispute with respect to the release of the
Escrowed Funds shall be resolved pursuant to Section 4 (e)(8) or by agreement
between the Company and the Escrow Agent.

 

           (e)        Duties and Responsibilities of the Escrow Agent.  The
Escrow Agent’s duties and responsibilities shall be subject to the following
terms and conditions:

 

          (1)        The Parties acknowledge and agree that the Escrow Agent
(i) shall not be responsible for or bound by, and shall not be required to
inquire into whether the Company or Standard Gold is entitled to receipt of the
Escrowed Funds pursuant to any other agreement or otherwise; (ii) shall be
obligated only for the performance of such duties as are specifically assumed by
the Escrow Agent pursuant to this Agreement; (iii) may rely on and shall be
protected in acting or refraining from acting upon any written notice,
instruction, instrument, statement, request or document furnished to it
hereunder and believed by the Escrow Agent in good faith to be genuine and to
have been signed or presented by the proper person or party, without being
required to determine the authenticity or correctness of any fact stated therein
or the propriety or validity or the service thereof; (iv) may assume that any
person believed by the Escrow Agent in good faith to be authorized to give
notice or make any statement or execute any document in connection with the
provisions hereof is so authorized; (v) shall not be under any duty to give the
property held by the Escrow Agent hereunder any greater degree of care than the
Escrow Agent gives its own similar property, but in no event less than a
reasonable amount of care; and (vi) may consult counsel reasonably satisfactory
to the Escrow Agent, the opinion of such counsel to be full and complete
authorization and protection in respect of any action taken, suffered or omitted
by the Escrow Agent hereunder in good faith and in accordance with the opinion
of such counsel.

 

          (2)        The Parties acknowledge that the Escrow Agent is acting
solely as a stakeholder at its request and that the Escrow Agent shall not be
liable for any action taken by the Escrow Agent in good faith and believed by
the Escrow Agent to be authorized or within the rights or powers conferred upon
the Escrow Agent by this Agreement.  The Company and Standard Gold agree to
indemnify and hold harmless the Escrow Agent and any of the Escrow Agent’s
partners, employees, agents and representatives for any action taken or omitted
to be taken by the Escrow Agent or any of them hereunder, including the fees of
outside counsel and



3

 

--------------------------------------------------------------------------------

 

 

other costs and expenses of defending itself against any claim or liability
under this Agreement, except in the case of gross negligence, willful misconduct
or material breach of this Agreement on the Escrow Agent’s part committed in its
capacity as the Escrow Agent on behalf of the Company and Standard Gold under
this Agreement and to no other person.

 

          (3)        The Escrow Agent may at any time resign as the Escrow Agent
hereunder by giving five days prior written notice of resignation to the Company
and Standard Gold.  Prior to the effective date of the resignation as specified
in such notice, Standard Gold will issue to the Escrow Agent a written
instruction, signed by a duly authorized officer of Standard Gold, authorizing
delivery of the Escrowed Funds to a substitute escrow agent (“Substitute Escrow
Agent”) selected by Standard Gold.  If no successor escrow agent is named by the
Standard Gold within five (5) business days of the Escrow Agent’s resignation,
the Escrow Agent may apply to a court of competent jurisdiction in the State of
New York to appoint a successor escrow agent, and to deposit the Escrowed Funds
with the clerk of any such court.

 

          (4)        The Escrow Agent does not have and will not have any
interest in the Escrowed Funds, but is serving only as escrow agent, having only
possession thereof.

 

          (5)        This Agreement sets forth exclusively the duties of the
Escrow Agent with respect to any and all matters pertinent thereto, and no
implied duties or obligations shall be read into this Agreement.

 

          (6)        Standard Gold and the Standard Gold acknowledge that the
Escrow Agent has acted as legal counsel to the Company in connection with the
SEA Transaction Documents and this Agreement            and will continue to
provide such continue to provide legal services to the Company from time to
time, including, but not limited to, any disputes arising under this Agreement.

 

          (7)        The provisions of this Section 4(e) shall survive the
resignation of the Escrow Agent or the termination of this Agreement.

 

                       (8)        Resolution of disputes arising under this
Agreement shall be subject to the following terms and conditions:

 

                      (a)           If any litigation shall arise with respect
to the delivery, ownership, right of possession or disposition of the Escrowed
Funds, or if the Escrow Agent shall in good faith be uncertain as to its duties
or rights hereunder, the Escrow Agent shall be authorized, without liability to
anyone, to, to (i) refrain from taking any action other than to continue to hold
the Escrowed Funds pending receipt of a written instruction from Standard Gold,
signed by a duly authorized officer of Standard Gold, or (ii)  deposit the
Escrowed Funds with any court of competent jurisdiction in the State of New
York, in which event the Escrow Agent shall give written notice thereof to the
Company and Standard Gold and shall thereupon be relieved and discharged from
all further obligations pursuant to this Agreement.  The Escrow Agent may, but
shall be under no duty to, institute or defend any legal proceedings which
relate to the Escrowed Funds.  The Escrow Agent shall have the right to retain
counsel if it becomes



4

 

--------------------------------------------------------------------------------

 

 

involved in any disagreement, dispute or litigation on account of this Agreement
or otherwise determines that it is necessary to consult counsel.

 

                      (b)           The Escrow Agent is hereby expressly
authorized to comply with and obey any Court Order.  In case the Escrow Agent
obeys or complies with a Court Order, the Escrow Agent shall not be liable to
the Company, Standard Gold or to any other person, firm, corporation or entity
by reason of such compliance.

 

            4.         Release of Company Released Parties. Standard Gold and
each of the Standard Gold Stockholders hereby fully and finally releases and
discharges each of the Company Released Parties from any and all actions, causes
of action, accounts, agreements, bonds, bills, covenants, contracts,
controversies, claims, damages, demands, debts, dues, extents, executions,
judgments, liabilities, obligations, promises, predicate acts, reckonings,
specialties, suits, sums of money, trespasses and variances whatsoever, whether
known or unknown, whether absolute, matured, contingent or otherwise, in law or
equity (collectively, “Claims”), that Standard Gold and each of the Standard
Gold Stockholders or any of the Standard Gold Released Parties ever had or now
has or have against any of the Company Released Parties, for, upon, or by reason
of any matter, cause or thing whatsoever, from the beginning of the world to the
day of the date of this Agreement in connection with, arising out of, or in any
manner related to the SEA or the Transaction Documents except for any Claims
arising under this Agreement. Standard Gold and each of the Standard Gold
Stockholders further agrees that it will not file or permit to be filed on its
behalf any such Claim, including by any of the Casey Released Parties. This
release is for any and all relief, no matter how denominated, including, without
limitation, injunctive relief, compensatory damages, and punitive damages.

 

            5.         Release of Standard Gold Released Parties. The Company
hereby fully and finally releases and discharges each of the Standard Gold
Released Parties from any and all Claims that the Company or any of the Company
Gold Released Parties ever had or now has or have against any of the Standard
Gold Released Parties, for, upon, or by reason of any matter, cause or thing
whatsoever, from the beginning of the world to the day of the date of this
Agreement in connection with, arising out of, or in any manner related to the
SEA or the Transaction Documents except for any Claims arising under this
Agreement except for any Claims arising under this Agreement. The Company
further agrees that it will not file or permit to be filed on its behalf any
such Claim, including by any of the Company Released Parties. This release is
for any and all relief, no matter how denominated, including, without
limitation, injunctive relief, compensatory damages, and punitive damages.

  

            6.         Ownership of Released Claims; Waiver of Rights. Each
Party represents and warrants to the other that no other Person has any interest
in any Claims released by this Agreement, and that they have not sold, assigned,
transferred, pledged, conveyed or otherwise disposed of any claims released by
this Agreement. As to all Claims released herein, each of the Parties hereby
expressly waives, to the fullest extent permissible under law, any and all
rights they may have or claim to have under any provision of law that in any way
limits the terms of a release to Claims which the Parties are aware of at the
time of the execution of the release. In connection with such release, the
Parties acknowledge that they are aware that they may hereafter discover Claims
presently unknown or unsuspected, or facts in addition to or different



5

 

--------------------------------------------------------------------------------

 

 

from those which they now know or believe to be true, with respect to the
matters released herein. Nevertheless, it is the intention of the Parties fully,
finally and forever to release all matters released herein. In furtherance of
such intention, this release shall be and remain in effect as a full and
complete release of such matters notwithstanding the discovery or existence of
any such additional or different Claims or facts relative thereto.

 

            7.         Representations and Warranties.  

 

                        (a)        The Company Representations.      The Company
represents and warrants to the other Parties that: (a) it has full power and
authority to enter into this Agreement and to perform its obligations hereunder
in accordance with the provisions of this Agreement, (b) this Agreement has been
duly authorized, executed and delivered by such party, and (c) this Agreement
constitutes a legal, valid and binding obligation of such party, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights and remedies generally and to general
principles of equity, whether applied in a court of law or a court of equity.

 

                        (b)       The Standard Gold Representations.         
Standard Gold represents and warrants to the Company that: (a) it has full power
and authority to enter into this Agreement and to perform its obligations
hereunder in accordance with the provisions of this Agreement, (b) this
Agreement has been duly authorized, executed and delivered by such party, (c)
this Agreement constitutes a legal, valid and binding obligation of such party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency and similar laws affecting creditors’ rights and remedies generally
and to general principles of equity, whether applied in a court of law or a
court of equity, and (d) the person signing and delivering this Agreement on
behalf of the Standard Gold Stockholders has full power and authority to do so.

 

                        (c)        The Standard Gold Stockholders
Representations.           Standard Gold represents and warrants to the Company
that: (a) he she or it has full power and authority to enter into this Agreement
and to perform its obligations hereunder in accordance with the provisions of
this Agreement, (b) this Agreement has been duly authorized, executed and
delivered by such party, (c) this Agreement constitutes a legal, valid and
binding obligation of such party, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency and similar laws affecting
creditors’ rights and remedies generally and to general principles of equity,
whether applied in a court of law or a court of equity and (d) the person
signing and delivering this Agreement on behalf of the Standard Gold
Stockholders has full power and authority to do so.

 

            8.           Public Announcement.  The Parties acknowledge that the
Company will file a Form 8-K with the Securities and Exchange Commission with
respect to this Agreement and the termination of the SEA may issue a press
release, which it will deliver to Standard Gold for comment prior to
issuance.   Notwithstanding the foregoing, the Company will be permitted to make
reference to the matters addressed in this Agreement in other press releases or
required filings with the Securities and Exchange Commission, provided that such
references are consistent in substance with the Release or are required by
applicable law or listing requirements.

 

6

 

--------------------------------------------------------------------------------

 

 

  

            9.         Third-Party Beneficiaries; Assignment. The Parties
acknowledge and agree that each of the Company Released Parties and each of the
Standard Gold Released Parties shall be third-Party beneficiaries of this
Agreement for purposes of relying upon and enforcing the release and discharge
of the Parties pursuant to Sections 5 and 6 above. All rights and obligations
hereunder shall not be assignable without the prior written consent of the other
Party.

 


            10.       SEVERABILITY. THIS AGREEMENT SHALL BE DEEMED SEVERABLE,
AND THE INVALIDITY OR UNENFORCEABILITY OF ANY TERM OR PROVISION HEREOF SHALL NOT
AFFECT THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR OF ANY OTHER TERM OR
PROVISION HEREOF.  FURTHERMORE, IN LIEU OF ANY SUCH INVALID OR UNENFORCEABLE
TERM OR PROVISION, THE PARTIES HERETO INTEND THAT THERE SHALL BE ADDED AS A PART
OF THIS AGREEMENT A PROVISION AS SIMILAR IN TERMS TO SUCH INVALID OR
UNENFORCEABLE PROVISION AS MAY BE POSSIBLE SO AS TO BE VALID AND ENFORCEABLE.

 

               11.     Unknown Claims.     Each of the parties hereto agrees
that (i) the releases contemplated by this Agreement extend to claims that the
parties granting the release (the “Releasing Parties”) do not know or suspect to
exist at the time of the release, which if known, might have affected the
Releasing Parties’ decision to enter into the release, (ii) the Releasing
Parties shall be deemed to relinquish, to the extent it is applicable, and to
the full extent permitted by law, the provisions, rights, and benefits of § 1542
of the California Civil Code, to the extent applicable to any Releasing Party
and (iii) the Releasing Parties shall be deemed to waive any and all provisions,
rights, and benefits conferred by any federal, state, local, statutory, or
common law or any other law, rule, or regulation, including the law of any
jurisdiction outside of the United States, which is similar, comparable, or
equivalent to California Civil Code § 1542.

 

            12.       Entire Agreement. This Agreement, the Promissory Note and
Bridge Loan, constitutes the entire agreement of the Parties hereto with respect
to the subject matter hereof, and, except with respect to the Escrow Agreement,
supersedes all prior discussions, agreements and understandings of the Parties
hereto with respect to such subject matter, including without limitation the
Transaction Documents.

 

            13.       Amendment. This Agreement shall not be amended,
supplemented, rescinded or otherwise modified, nor may any provision hereof be
waived or terminated, except by a written instrument signed by each of the
Parties hereto.


 


            14.       COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER
OF COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL AND ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.  THE EXCHANGE OF COPIES
OF THIS AGREEMENT OR AMENDMENTS THERETO AND OF SIGNATURE PAGES BY FACSIMILE
TRANSMISSION OR BY EMAIL TRANSMISSION IN PORTABLE DIGITAL FORMAT, OR SIMILAR
FORMAT, SHALL CONSTITUTE EFFECTIVE EXECUTION AND DELIVERY OF SUCH INSTRUMENT(S)
AS TO THE PARTIES AND MAY BE USED IN LIEU OF THE ORIGINAL AGREEMENT OR AMENDMENT
FOR ALL PURPOSES.  SIGNATURES OF THE PARTIES TRANSMITTED BY FACSIMILE OR BY
EMAIL TRANSMISSION IN PORTABLE DIGITAL FORMAT, OR SIMILAR FORMAT, SHALL BE
DEEMED TO BE THEIR ORIGINAL

 

7

 

--------------------------------------------------------------------------------

 

 


SIGNATURES FOR ALL PURPOSES.

 

            15.       Construction.

 

                        (a)        For purposes of this Agreement, whenever the
context requires: (i) the singular number shall include the plural, and vice
versa; and (ii) the division of this Agreement into articles, sections,
subsections and paragraphs and the insertion of headings are for convenience of
reference only and shall not affect the construction or interpretation of this
Agreement; and (vi) except as otherwise indicated, all references in this
Agreement to “Sections,” “Schedules” and “Exhibits” are intended to refer to
Sections of this Agreement and Schedules and Exhibits to this Agreement.

 

                        (b)        Each of the parties hereto has been
represented by legal counsel except to the extent that such party has declined
legal counsel.  Accordingly, the parties hereto agree that any rule of
construction to the effect that ambiguities are to be resolved against the
drafting party shall not be applied in the construction or interpretation of
this Agreement.


 


            16.       GOVERNING LAW. GOVERNING LAW AND VENUE. THIS AGREEMENT
SHALL BE DEEMED TO BE MADE IN AND IN ALL RESPECTS SHALL BE INTERPRETED,
CONSTRUED AND GOVERNED BY AND IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY IN SUCH STATE.
THE PARTIES HEREBY IRREVOCABLY SUBMIT TO THE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK AND THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA LOCATED
IN THE STATE OF NEW YORK SOLELY IN RESPECT OF THE INTERPRETATION AND ENFORCEMENT
OF THE PROVISIONS OF THIS AGREEMENT AND OF THE DOCUMENTS REFERRED TO IN THIS
AGREEMENT, AND IN RESPECT OF THE TRANSACTIONS CONTEMPLATED HEREBY, AND HEREBY
WAIVE, AND AGREE NOT TO ASSERT, AS A DEFENSE IN ANY ACTION, SUIT OR PROCEEDING
FOR THE INTERPRETATION OR ENFORCEMENT HEREOF OR OF ANY SUCH DOCUMENT, THAT IT IS
NOT SUBJECT THERETO OR THAT SUCH ACTION, SUIT OR PROCEEDING MAY NOT BE BROUGHT
OR IS NOT MAINTAINABLE IN SAID COURTS OR THAT THE VENUE THEREOF MAY NOT BE
APPROPRIATE OR THAT THIS AGREEMENT OR ANY SUCH DOCUMENT MAY NOT BE ENFORCED IN
OR BY SUCH COURTS, AND THE PARTIES HERETO IRREVOCABLY AGREE THAT ALL CLAIMS WITH
RESPECT TO SUCH ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH A NEW
YORK STATE OR FEDERAL COURT.

 

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

8

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

STANDARD GOLD CORP.

 

 

By:___________________________



Name:________________________



Title:_________________________

 

 

PHYTOMEDICAL TECHNOLOGIES, INC.

 

 

By:___________________________



Name:________________________

 

 

Title:_________________________

 

 

 

                SIERCHIO & COMPANY, LLP, as Escrow Agent

 

 

 

            By: ________________________________

 

 

            Title: ______________________________

[SIGNATURE PAGE FOR STANDARD GOLD STOCKHOLDERS FOLLOWS ON THE NEXT PAGE]

 

9

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

STANDARD GOLD STOCKHOLDERS:

 

 

Josie Mann

Kian Ehsan

Darren Mann

Kristian Andresen

Ethny Lindsay

Theresa Grigg

Casa Madrid Holdings, Inc.

Boucheron Investments

Joyce Lindsay

David Sidders

Rosalind Lindsay

Lindsay Capital

Denis Corin

Derrick Townsend

Oliver Lindsay

James Taylor

Johnathan Lindsay

Cat Brokerage AG

Randall Reneau

Clifton Pinkard

Stefanus International Inc.

Charna Fuchs

Daniel Bleak

Michael & Jennifer Evans

Joshua Bleak

New Paradigm Capital

Floyd Bleak

Copper Eagle

Taylor Housser

Berlin Financial Corp.

Glynn Fisher

NPX Metals, Inc.

Anthony Huston

Alan S. Honig C/F Harrison Honig UTMA/FL

Sandra Corin

Alan S. Honig C/F Cameron Honig UTMA/FL

 

Alan S. Honig C/F Ryan Honig UTMA/FL

 

Alan S. Honig C/F Jacob Honig UTMA/FL

 

Sandor Capital Master Fund, L.P.           

 

Barry Honig

 

 

 

BY:                 _______________________________________

 

Name:              John Lindsay

 

Title:                Attorney in Fact for each of the above named Standard Gold
Corp. Shareholders

 





10

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

STANDARD GOLD STOCKHOLDERS

 

 

Josie Mann

Kian Ehsan

Darren Mann

Kristian Andresen

Ethny Lindsay

Theresa Grigg

Casa Madrid Holdings, Inc.

Boucheron Investments

Joyce Lindsay

David Sidders

Rosalind Lindsay

Lindsay Capital

Denis Corin

Derrick Townsend

Oliver Lindsay

James Taylor

Johnathan Lindsay

Cat Brokerage AG

Randall Reneau

Clifton Pinkard

Stefanus International Inc.

Charna Fuchs

Daniel Bleak

Michael & Jennifer Evans

Joshua Bleak

New Paradigm Capital

Floyd Bleak

Copper Eagle

Taylor Housser

Berlin Financial Corp.

Glynn Fisher

NPX Metals, Inc.

Anthony Huston

Alan S. Honig C/F Harrison Honig UTMA/FL

Sandra Corin

Alan S. Honig C/F Cameron Honig UTMA/FL

 

Alan S. Honig C/F Ryan Honig UTMA/FL

 

Alan S. Honig C/F Jacob Honig UTMA/FL

 

Sandor Capital Master Fund, L.P.           

 

Barry Honig

 

 

 

 

 

11

 

--------------------------------------------------------------------------------

 